DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	Claims 1, 9, and 16 are amended.
	No claims are added or cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 101 are persuasive, therefore, the 101 rejection has been withdrawn. 
Applicant argues that Bendre does not teach or suggest one load balancer communicating with both a master node including a first database and a replica node including a second database (remarks, pages 9 - 10).
Examiner disagrees. In paragraphs [0034] and [0035], Bendre discloses a datacenter whereby a load balancer interacts through an application node with a primary database and a secondary database, which can be a replication or copy of the primary database. Additional datacenters, with their own nodes and databases, may be implemented with the load balancer.
Accordingly, examiner maintains her previous ground of rejection and this Office Action is made Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikhil Bendre et al. (U.S. Patent Publication 20180115456).

With respect to claim 1, Bendre teaches:
a load balancer to relay a query to at least one of a master node or a replica node (see paragraph [0080], where a master node may send a query to a new master node);
the master node including: a first database configured as a master database in a master-replica replication configuration (see paragraph [0084], where a database is configured as a master database); and
a first reverse proxy to receive the query from the load balancer, determine that the first database is the master database, and forward the query to the master database (see paragraph [0026], where the reverse proxy agent executes within the load balancing agent); and 

a second reverse proxy to receive the query from the load balancer, determine that the first database is the master database, and forward the query to the master database (see paragraph [0026], where the load balancer can operate as a reverse proxy, also see paragraph [0085], where a query is forwarded to the master node).

With respect to claim 2, Bendre teaches:
wherein the master node further includes an agent to configure the first reverse proxy to forward the query to the master database (see paragraph [0026], and Fig. 1, where an application node is configured as the intermediary between a reverse proxy in the load balancer and the master database).

With respect to claim 3, Bendre teaches:
wherein the replica node further includes an agent to configure the second reverse proxy to forward the query to the master database (see paragraph [0026], and Fig. 1, where an application node is configured as the intermediary between a reverse proxy in the load balancer and the master database).


With respect to claim 4, Bendre teaches:

a third reverse proxy to receive the query from the load balancer, determine that the first database is the master database, and forward the query to the master database (see paragraph [0082] and Fig. 7, where, after a failure, a monitor assigns a new master node).

With respect to claim 5, Bendre teaches:
wherein at least one of the master node, the replica node, or the third node further includes: an agent to monitor the master node and the replica node, the agent to, in response to detection of a failure of the master node, cause the second database to be reconfigured to act as the master database in the master replica replication configuration (see paragraph [0082] and Fig. 7, where, after a failure, a monitor assigns a new master node).
With respect to claim 6, Bendre teaches:
wherein the agent is to cause the third database to be reconfigured to operate as the synchronous replica database in the master replica replication configuration (see paragraph [0035], where there may be replications or copies of the master database).


With respect to claim 7, Bendre teaches:


With respect to claim 8, Bendre teaches:
wherein at least one of the first reverse proxy or the second reverse proxy is to transmit the result of the execution of the query to a query source via the load balancer (see paragraph [0085], where a result or identifier can be determined after second node execution).
With respect to claim 9, Bendre teaches:
an agent to select a first database operated at one of the plurality of nodes to function as a master database in a master-replica replication configuration, the agent to cause the selected database to be configured as the master database, the agent to configure a first reverse proxy of the node (see paragraph [0084], where a database is configured as a master database); and 
a first reverse proxy to receive a query from a load balancer and forward the query to the master database based on the configuration of the first reverse proxy (see paragraph [0026], where the reverse proxy agent executes within the load balancing agent).



With respect to claim 10, Bendre teaches:
wherein the agent is to select the first database operated at the one of the plurality of nodes to function as the master database based on communications 

With respect to claim 11, Bendre teaches:
wherein the agent is to select a second database operated at one of the plurality of nodes to function as a replica database in the master-replica replication configuration, the second database separate from the first database (see paragraph [0075] and Fig. 3, where there are databases which correspond to various nodes).
With respect to claim 12, Bendre teaches:
wherein the agent is to monitor the first database and the second database to detect a failure of one of the first database or the second database (see paragraph [0026], and Fig. 1, where an application node is configured as the intermediary between a reverse proxy in the load balancer and the master database, also see paragraph [0079], where it is determined where the failover occurred).

With respect to claim 13, Bendre teaches:
wherein the agent, in response to detection of the failure of the first database, is to cause the second database to become reconfigured to operate as the master database in the master-replica replication configuration, and to configure a third database to operate as the replica database in the master-replica replication 

With respect to claim 14, Bendre teaches:
including one of the first database, the second database, or the third database (see paragraph [0035], where a replication occurs).

With respect to claim 15, Bendre teaches:
including the first database, the agent is further to configure the first database to, upon receipt of the query, not return a result until the query has also been executed at the second database (see paragraph [0085], where a result or identifier can be determined after second node execution).

With respect to claim 16, Bendre teaches:
select a first database operated at one of a plurality of nodes in a database system to function as a master database in a master-replica replication configuration (see paragraph [0084], where a database is configured as a master database);
cause the selected database to be configured as the master database (see paragraph [0084], where a database is configured as a master database);
configure a reverse proxy executed by the at least one processor to, upon receipt of a query, forward the query to the master database (see paragraph [0026], where the reverse proxy agent executes within the load balancing agent).


cause the at least one processor to select the first database based on communications latencies between the at least one processor and each of the plurality of nodes (see paragraph [0079], for latency).

With respect to claim 18, Bendre teaches:
select a second database operated at one of the plurality of nodes to function as a replica database in the master-replica replication configuration, the second database separate from the first database (see paragraph [0075] and Fig. 3, where there are databases which correspond to various nodes).
With respect to claim 19, Bendre teaches:
monitor the first database and the second database to detect a failure of one of the first database or the second database (see paragraph [0082] and Fig. 7, where, after a failure, a monitor assigns a new master node).

With respect to claim 20, Bendre teaches:
in response to detection of the failure of the first database: cause the second database to become reconfigured to operate as the master database in the master-replica replication configuration (see paragraph [0082] and Fig. 7, where, after a failure, a monitor assigns a new master node); and
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 17, 2021